Case 1:15-cr-00307-RJS Document 71 Filed 06/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT || DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC ICALLY FILED

 

UNITED STATES OF AMERICA
-V-

No. 15-cr-307 (RJS)

RUDY JAMES, ORDER

Defendant.

 

 

RICHARD J. SULLIVAN, District Judge:

Although the Court sentenced Defendant to a term of time served and three years of
supervised release on July 31, 2017, portions of the record in this case continue to be filed under
seal. Accordingly, the parties shall submit a joint letter to the Court, to be received no later than
August 18, 2017, apprising the Court as to what documents, if any, require continued sealing and
why such sealing is justified in light of the strong presumption of open records. See United
States v. Amodeo, 44 F.3d 141 (2d Cir. 1995); United States v. Doe, 63 F.3d 121 (2d Cir. 1995).
Because this order references the existence of sealed and undocketed submissions, and because
the parties have been given an opportunity to articulate bases for continued sealing of these
materials, the Court will, for the time being, issue this order under seal. The parties shall also
address the continued need for sealing this order in their forthcoming submission.

SO ORDERED.

Dated: August 3, 2017

New York, New York =

RICHARD J. SULLIVAN
UNITED STATES DISTRICT JUDGE
